PARIENTE, J.,
concurring.
I write briefly to address the dissent of my esteemed colleague Justice Lewis. Justice Lewis clearly has strong feelings that the entire work of the Judicial Branch Governance Study Group (Study Group) was misguided and unnecessary. He has characterized the majority’s decisions as “truly whimsical” and “misdirected bad policy,” among other phrases. Dissenting op. at 1213 (Lewis, J.). I respectfully disagree with his assessments of the Study Group’s work and the amendments to the Rules of Judicial Administration that this Court has adopted.
The Study Group was established in October 2009 during the term of Chief Justice Quince, after the Court approved the long-term strategic plan for the Florida judicial branch. Chaired by now-Chief Justice Polston with Justice Labarga serving as one of its members, the Study Group engaged in thoughtful deliberation and analysis regarding ways “to strengthen the governance and policy development structures of the Florida judicial branch, *1213improve the effective and efficient management of the branch, and enhance communication within the branch.” In re: Implementation of Judicial Branch Governance Study Group Recommendations, 121 So.3d 1, 1 (Fla.2012).
I am certain that the Study Group’s recommendations and the Court’s adoption of those recommendations was not an exercise in “change for the sake of change,” and, of course, I sincerely hope that the amendments will not “produce further turmoil and political maneuvering within the judicial branch.” Dissenting op. at 1213 (Lewis, J.). To the contrary, over the past fifteen years that I have served on the Court, I have seen many examples of just the opposite — that is, cooperation at all levels of the judiciary with a common mission to serve the citizens of this state in the administration of justice.
Lastly, as far as the decision to delay by two years the implementation of term limits for trial court chief judges, the purpose of this prospective application is to ensure an orderly transition to a new chief judge. Since the elections for chief judges are currently scheduled to take place in early 2013 for terms to commence on July 1, 2013, the two-year delayed time period allows for current chief judges to prepare to make it easier for their successors to assume leadership. Simply stated, there is nothing sinister or misguided about our decision to make this particular change prospective.
QUINCE and PERRY, JJ., concur.